Citation Nr: 1314365	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability due to the July 1996 left foot surgery at the Palo Alto VA Medical Center.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  In June 2011, the Veteran withdrew his request for a video hearing before a Veterans' Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability from left foot surgery in July 1996.  He stated that his VA health care providers were negligent in providing his care and that he suffers from pain and calluses due to the surgery.  

In November 2011, the Board remanded the Veteran's claim to obtain an addendum opinion to the September 2008 VA examination report.  The September 2008 VA examiner opined that "I am not entirely clear whether patient's surgery . . . caused [his current] disability."  The VA examiner thereafter opined that the Veteran's current complaints of pain were less likely caused as not as a result of his July 1996 left foot surgery at the Palo Alto VA Medical Center.  The Board found the opinion speculative as the examiner did not provide any rationale as to why he changed his mind as to the cause of the Veteran's additional foot pain.  The Board remanded the claim for an addendum opinion to the September 2008 VA examination.  

The Veteran was provided a VA examination in December 2011.  The examiner reviewed the claims file, recorded the Veteran's statements, and examined the Veteran.  The examiner opined that it was at least as likely as not that the Veteran's July 1996 left foot surgery resulted in additional disability.  However, the examiner stated that this was an event that was reasonably foreseeable and a known result when the fifth metatarsal head is excised.  It was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment.  The examiner then stated that it was at least as likely as not that the additional disability caused by the Veteran's July 1996 left foot surgery was an event that was not reasonably foreseeable to the extent that the Veteran has.  The AMC determined that the examiner's opinions were conflicting because the examiner stated in the first opinion that the event was reasonably foreseeable but thereafter opined that the additional disability caused by the surgery was not reasonably foreseeable.  Therefore, an independent medical opinion was requested and provided in July 2012.  The physician noted review of the claims file and the prior VA examination reports.  The physician opined that there was no evidence in the claims file of negligent VA medical care as related to the surgery on the Veteran's foot on July 17, 1996.  The physician opined that the Veteran's foot condition was reasonably foreseeable.  The rationale provided was that the April 15, 1996 VA podiatry note stated that the patient was examined, the findings were explained and X-rays were reviewed with treatment alternatives and the potential surgical procedures were explained.  The patient acknowledged understanding of the above and requested surgery for July 17, 1996.  The procedure involved "remodeling of the 5th metatarsal shaft plantarly."  The physician stated that "It is precisely this metatarsal shaft end that was remodeled toward the plantar surface which is causing the pressure that produces the callous for the Veteran."  The Board finds that the July 2012 opinion is adequate.  The opinion was based on review of the prior examination reports, responded to the questions in the November 2011 remand, and provided a rationale for the opinions provided.  The Board notes that the physician did not frame the opinion in terms of probability, as requested by the Board's remand.  However, the physician stated that there was "no evidence" of negligence and that the event was reasonably foreseeable because it was precisely the procedure that caused the pressure that produced the callous for the Veteran.  The examiner provided an opinion in unequivocal terms and is therefore adequate.  38 C.F.R. § 4.2 ; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board's November 2011 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

However, the Board finds that the Veteran's claim must be remanded.  Subsequent to the July 2012 supplemental statement of the case, the Veteran submitted additional evidence consisting of photographs of his left foot, additional argument from the Veteran regarding his belief that his left foot disability is the result of VA negligence, and an additional private medical record dated in August 2012 wherein the extent of the Veteran's left foot disability was addressed.  The evidence has not been considered by the originating agency, and the Veteran has not waived his right to such consideration.  In a March 2013 letter, the Board solicited a waiver from the Veteran.  He was informed that if he did not respond within 45 days, it would be assumed that he wished the case to be returned to the AOJ for preliminary review of the new evidence.  A response was not received during the 45 day time period.  Therefore, the case must be remanded so that the evidence can be considered.

As the Veteran's claim is being remanded for consideration of additional evidence, the Board finds that the AMC/RO should obtain identified VA treatment records.  During the December 2011 VA examination, the Veteran reported that his left foot disability was currently being treated at the Livermore, California VA medical facility, part of the Palo Alto, California VA Medical Center.  The most recent VA treatment records are dated in December 1996.  Therefore, the AMC/RO must request the potentially relevant records from the Palo Alto, California VA Medical Center, to include records from Livermore facility, dated from December 1996 to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Palo Alto, California, to include the Livermore, California facility, from December 1996 to the present.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran and his representative of this so that they will have an opportunity to obtain and submit the records themselves.  All attempts to obtain these records must be documented in the claims file.

2.  After the above development is completed and any other development deemed necessary, readjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to the July 1996 left foot surgery at the Palo Alto VA Medical Center.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case, which includes consideration of the evidence submitted since the July 2012 supplemental statement of the case, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



